Citation Nr: 1443161	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for atherosclerosis (claimed as a cardiovascular condition).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for welding burns of the neck.

4.  Entitlement to service connection for status post excision of epidermal cyst of the upper nasal bridge.

5.  Entitlement to an initial compensable rating for service-connected asbestosis.

6.  Entitlement to a rating greater than 10 percent for benign prostatic hypertrophy (BPH) for the time period prior to July 6, 2009, and a 20 percent rating thereafter.

7.  Entitlement to an initial compensable rating for service-connected burn residuals of the chest.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (hereinafter Agency of Original Jurisdiction (AOJ)).

In pertinent part, a January 2006 AOJ rating decision addressed 29 separate claims.  In a notice of disagreement (NOD) received in September 2006, the Veteran initiated appeals on claims of (1) entitlement to an initial rating greater than 10 percent for right shoulder acromioclavicular (AC) joint arthritis; (2) entitlement to an initial rating greater than 10 percent for left shoulder AC joint arthritis; (3) entitlement to an initial rating greater than 10 percent for right elbow lateral epicondylitis with osteoarthritis; (4) entitlement to an initial rating greater than 10 percent for left wrist carpal tunnel syndrome with de Quervain's tenosynovitis and arthritis; (5) entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome with de Quervain's tenosynovitis and arthritis; (6) entitlement to an initial compensable rating for cervical spine degenerative disc disease; (7) entitlement to an initial compensable rating for thoracolumbar spine degenerative disc disease; (8) entitlement to an initial compensable rating for right knee chondromalacia; (9) entitlement to an initial compensable rating for left knee chondromalacia; (10) entitlement to an initial compensable rating for bilateral sensorineural hearing loss; (11) entitlement to service connection for a cardiovascular condition; (12) entitlement to service connection for hypertension; and (13) entitlement to service connection for hemorrhoids.

An October 2006 AOJ decision, inter alia, granted service connection for welding burns to the chest and assigned an initial noncompensable rating effective August 1, 2005, and denied service connection for status post excision of epidermal cyst of the upper nasal bridge.  In September 2007, the Veteran filed an NOD with respect to both of these issues.

A June 2007 AOJ decision denied a rating greater than 10 percent for BPH, and granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  In September 2007, the Veteran submitted an NOD with respect to the denial of a rating greater than 10 percent for BPH.

In March 2009, the AOJ furnished a statement of the case (SOC) on the issues of (1) entitlement to an initial rating greater than 10 percent for right shoulder AC joint arthritis; (2) entitlement to an initial rating greater than 10 percent for left shoulder AC joint arthritis; (3) entitlement to an initial rating greater than 10 percent for right elbow lateral epicondylitis with osteoarthritis; (4) entitlement to an initial rating greater than 10 percent for left wrist carpal tunnel syndrome with de Quervain's tenosynovitis and arthritis; (5) entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome with de Quervain's tenosynovitis and arthritis; (6) entitlement to an initial compensable rating for cervical spine degenerative disc disease; (7) entitlement to an initial compensable rating for thoracolumbar spine degenerative disc disease; (8) entitlement to an initial compensable rating for right knee chondromalacia; (9) entitlement to an initial compensable rating for left knee chondromalacia; (10) entitlement to an initial compensable rating for bilateral sensorineural hearing loss; (11) entitlement to service connection for a cardiovascular condition; and (12) entitlement to service connection for hypertension.

A March 2009 AOJ rating decision granted service connection for asbestosis, and assigned an initial noncompensable rating effective September 7, 2007, and granted service connection for hemorrhoids, and assigned an initial noncompensable rating effective August 1, 2005.  These decisions terminated appeals with respect to these service connection claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In a VA Form 9 filing (Appeal to the Board of Veterans' Appeals) received in April 2009, the Veteran limited his appeal at that time to the claims of entitlement to service connection for hypertension and a cardiovascular condition. 

An August 2009 AOJ rating decision awarded a 20 percent rating for BPH, status post transurethral resection of the prostate with retrograde ejaculation, effective July 6, 2009.  In September 2009, the RO issued an SOC on the issues of entitlement to a higher rating for BPH, entitlement to a compensable rating for welding burns to the chest, entitlement to service connection for welding burns to the neck, and entitlement to service connection for status post excision of epidermal inclusion cyst of the upper bridge between the eyebrows.  In October 2009, the Veteran submitted a substantive appeal to these issues.

In August 2010, the Veteran filed an NOD with respect to the initial rating assigned for asbestosis.  The AOJ issued an SOC on this issue in October 2011.  The Veteran filed a substantive appeal in December 2011.

In April 2014, the Veteran's representative withdrew from representation in this appeal.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  Unfortunately, due to technical difficulties, a written transcript of those proceedings is not available.  By letter dated May 19, 2014, the Veteran was advised of the inability to produce a written transcript and he was offered the opportunity for another hearing.  The Veteran has not elected to appear at another hearing. 

The Board observes that the Veteran seeks to establish his entitlement to service connection for a cardiovascular condition manifested by recurrent syncopal episodes and chest pain.  A review of the record reflects that these symptoms have been service-connected as manifestations of service-connected gastroesophageal reflux disease (GERD) with vasovagal syncope and dizziness secondary to swallowing.  However, the Veteran's service treatment records (STRs) include findings of arteriosclerosis which may be service-connected on the basis of a chronic disease incurred in service.  

VA has a "well established" duty to maximize a Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has rephrased the issue certified for appeal as a claim of service connection for atherosclerosis (claimed as a cardiovascular condition).  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

In addition to a paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is shown to have manifested atherosclerosis in service.

2.  At a Board hearing in April 2014, the Veteran withdrew from appeal the issues of entitlement to service connection for welding burns of the neck, service connection for status post excision of epidermal cyst, and entitlement to higher initial ratings for asbestosis, BPH and burn residuals of the chest.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for atherosclerosis (claimed as a cardiovascular condition) have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

2.  The criteria for withdrawal of appeal for the claim of entitlement to service connection for welding burns of the neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of appeal for the claim of entitlement to service connection for status post excision of epidermal cyst of the upper nasal bridge have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of appeal for the claim of entitlement to an initial compensable rating for service-connected asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of appeal for the claim of entitlement to a rating greater than 10 percent for BPH for the time period prior to July 6, 2009, and a 20 percent rating thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of appeal for the claim of entitlement to an initial compensable rating for service-connected burn residuals of the chest have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the April 2014 Board hearing, the Veteran withdrew from appeal the claims for entitlement to service connection for welding burns of the neck, service connection for status post excision of epidermal cyst, and entitlement to higher ratings for asbestosis, BPH and burn residuals of the chest.  The Board acknowledges that the Veteran's hearing transcript cannot be produced due to technical difficulties, but the undersigned memorialized the Veteran's intentions in a hearing worksheet.  Notably, the Veteran's unambiguous withdrawal of appeals to the undersigned is consistent with his comment to a VA examiner in September 2011 wherein he stated that he had "no idea why [his representative] put in for everything" and that all he sought was service connection for hypertension.

Hence, the Board finds that there remain no allegations of error of fact or law for appellate consideration with regard to these claims discussed above.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

II.  A cardiovascular condition

The Veteran seeks to establish his entitlement to service connection for a cardiovascular condition.  He appears to relate recurrent episodes of syncopal events and chest pain to a chronic cardiovascular condition which first manifested in service.

Notably, the Veteran's service treatment records (STRs) clearly document a long-standing history of syncopal events and chest pain variously diagnosed as possible hyperventilation, costochondritis and epigastric distress.  An extensive work-up in 2004 resulted in opinion that the Veteran demonstrated swallow syncope rather than a cardiac disorder.  The Veteran is service-connected for GERD with vasovagal syncope and dizziness secondary to swallowing.

During the workup for swallow syncope in 2004, the Veteran underwent extensive diagnostic procedures.  An April 2004 computed tomography (CT) scan of the head was interpreted as showing, inter alia, "multiple atherosclerotic vascular calcifications."

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic conditions, including arteriosclerosis, when such disease is first manifested in service or to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

Atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."  Dorland's Illustrated Medical Dictionary 174 (31st Ed. 2007).

Thus, the Veteran is shown to have manifested atherosclerosis, which is a form of arteriosclerosis, in service.  Therefore, the Board grants service connection for atherosclerosis on the basis of a "chronic" disease under 38 C.F.R. § 3.309(a) which first manifested in service.


ORDER

Service connection for atherosclerosis (claimed as a cardiovascular condition) is granted.

The claim of entitlement to service connection for welding burns of the neck is dismissed.

The claim of entitlement to service connection for status post excision of epidermal cyst of the upper nasal bridge is dismissed.

The claim of entitlement to an initial compensable rating for service-connected asbestosis is dismissed.

The claim of entitlement to a rating greater than 10 percent for BPH for the time period prior to July 6, 2009, and a 20 percent rating thereafter, is dismissed.

The claim of entitlement to an initial compensable rating for service-connected burn residuals of the chest is dismissed.


REMAND

The Veteran seeks to establish his entitlement to service connection for hypertension.  He has variously argued that he was prescribed medications to treat hypertension one year before service discharge or, alternatively, within one year of service discharge.  See VA examinations dated January 2009; VA Form 9 received April 2009.  He also asserts that his high stress level occupation in the service has been a contributing factor for him developing hypertension. 

In support of his claim, the Veteran has submitted a statement from a treating military physician who recalls treating the Veteran since 2003.

In pertinent part, the Veteran can establish his entitlement to service connection for hypertension on four separate bases - either that (1) hypertension first manifested in service, or (2) is related to an event during service pursuant to 38 U.S.C.A. § 1110, or (3) that hypertension manifested to a compensable degree within one year of service discharge pursuant to 38 C.F.R. § 3.309(a), or (4) that hypertension is proximately due to a service-connected disability pursuant to 38 C.F.R. § 3.310.

As for direct service connection, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)). A diagnosis of hypertension requires 2 or more readings on at least 3 different days. Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

The Veteran's service treatment records (STRs) do not corroborate his report of being prescribed anti-hypertensive medications.  His STRs contain well over 100 hundred different blood pressure readings in which very few systolic readings were 140 mm Hg or more, and very few diastolic readings were 90 mm Hg or more.  There are no blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days. 

The postservice medical records do not reflect readings of diastolic pressure of 100 or more, or systolic pressure of 160 or more, within the first post service year (July 2005) as required for presumptive service connection under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 4.104, DC 7101.  Rather, the Veteran was first found to have systolic pressures of 160 or more in August 2006 at which time his blood pressure readings were more closely monitored.  He was first prescribed Monopril in February 2007 based upon blood pressure readings of 128/72, 153/76, 163/90, 138/79 and 149/79.

Thus, the opinion provided by the Veteran's treating military physician does not accurately portray the Veteran's blood pressure readings and treatment as documented in the STRs and postservice medical records.  Thus, this opinion has substantially reduced probative value.

Nonetheless, the Veteran's STRs do document elevated blood pressure readings in March 2005 which continued in the first post service year (but not to the level for establishing service connection for hypertension on a presumptive basis).  As a result of this decision, the Veteran has been service-connected for atherosclerosis.  Thus, the Board finds that medical opinion is necessary to determine whether the Veteran's hypertension had its onset in service, has been caused or aggravated by service, or has been caused/aggravated by service-connected disability.  38 U.S.C.A. § 5103(A)(d).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder records from NMC San Diego since April 2013.

2.  Associate with the claims folder records of the Veteran's VA treatment since October 2011.

3.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and possible etiology of his hypertension.  The claims folder contents, both paper and electronic, must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension:

	a) first manifested in service;

	b) is caused by an event in service, to include the stresses of military service;

	c) is caused by service-connected atherosclerosis; or

	d) has been aggravated by service-connected atherosclerosis beyond the normal progress of the disorder.
 
The examiner's attention is directed towards VBA Training Letter 00-07 (July 17, 2000) which states that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  Additionally, the provisions of 38 C.F.R. § 4.104, DC 7101, Note (1) instruct that a diagnosis of hypertension requires 2 or more readings on at least 3 different days. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

4.  Following the completion of the above, readjudicate the claim to include consideration of the secondary service connection theory.  If the claim is not granted in full, furnish the Veteran an appropriate supplemental statement of the case and provide him the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


